Citation Nr: 0204103	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for an ear condition, 
to include otitis and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from October 1991 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for "nervous condition, stress, depression and 
sexual trauma," and an "ears condition."  The Board has 
determined that the issues are more accurately characterized 
as listed on the cover page of this decision.


FINDINGS OF FACT

1.   The preponderance of the evidence shows that the veteran 
does not have PTSD.

2.  The preponderance of the evidence is against the claim 
that the veteran has an acquired psychiatric disorder as a 
result of her service.  

3.    The preponderance of the evidence shows that the 
veteran's bilateral hearing loss, was not present in service 
or within one year of service separation, and that an ear 
condition, to include otitis and hearing loss, is not 
otherwise related to her service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

3.  An ear condition, to include otitis and hearing loss, was 
not incurred as a result of the veteran's active military 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the October 1997 rating decision, and the 
statement of the case, that the claims on appeal were not 
well grounded.  Additional evidence was subsequently 
received, and in a December 2001 supplemental statement of 
the case (SSOC), the veteran was notified that the evidence 
did not show that she had PTSD, or that an acquired 
psychiatric disorder, PTSD and/or an ear condition, including 
hearing loss, were related to her military service.  Those 
are the key issues in this case, and the SSOC informed the 
appellant that evidence of diagnosis and service incurrence 
was needed to substantiate her claims.  The RO also sent her 
a letter informing her of the requirements for a successful 
claim in August 2001.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SSOC and August 2001 letter informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid her 
claims or that might be pertinent to the bases of the denial 
of these claims.  The RO requested all relevant treatment 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and she was asked to assist in obtaining the 
evidence.  See letters from the RO to the veteran, dated in 
June 1997, May 1999, November 2000 and August 2001.  The RO 
has also requested and obtained service medical records from 
the National Personnel Records Center.

The appellant has been afforded VA examinations involving the 
claimed disabilities.  In December 2000 , the Board obtained 
an expert opinion from a VA physician in which the expert 
reviewed the claims file and provided an opinion as to 
whether or not the veteran currently has hearing loss that is 
related to her service.  In October 2001, the Board obtained 
an expert opinion from two VA psychiatrists in which the 
experts reviewed the claims file and provided an opinion as 
to whether or not the veteran currently has PTSD, and whether 
any currently shown acquired psychiatric disorder was related 
to her service.  Given the foregoing, there is more than 
sufficient evidence of record to decide her claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  PTSD

The veteran asserts that she has PTSD due to sexual 
harassment during her approximately nine weeks of basic 
training in the Coast Guard.  She alleges that because of her 
gender, male senior noncommissioned officers verbally 
harassed her, forced her to do extra physical training, and 
forced her to undergo several instances of punishment which 
she thought were degrading.  There is no allegation of 
participation in combat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).  

On March 26, 1997, the veteran filed her claim.  Claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330-
10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with  38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of her claim.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board initially notes that, with regard to the veteran's 
allegations of sexual harassment, the claims file includes an 
extract from a Coast Guard report of investigation, which 
indicates that the veteran made allegations of 14 instances 
of alleged sexual harassment, and that interviews had been 
conducted.  There is no indication of a final disposition.  
In this regard, a December 1991 "recruit discharge check-off 
sheet" states that the veteran was to be given an 
"uncharacterized" discharge, and that the reason for 
discharge was "inability to follow orders/lack of 
motivation."  The report was signed by a Chief Warrant 
Officer, a Commander and a Captain.  See also, veteran's 
discharge (DD Form 214) (listing the character of service as 
"uncharacterized" and the reason for separation as "entry 
level separation").

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an opinion obtained from two VA 
psychiatrists, dated in October 2001.  In this report, the 
physicians determined that the veteran's correct Axis I 
diagnoses were alcohol and nicotine abuse and dependence, and 
that her Axis II diagnosis was borderline personality 
disorder.  The physicians specifically ruled out PTSD, 
stating:

Based on the veteran's records, 
evaluation and documents we find that the 
veteran's claim for sexual harassment has 
been extensively investigated by 
authorities.  The alleged emotional 
reaction to the alleged sexual harassment 
does not conform to the diagnoses of PTSD 
or Bipolar disorder.  We find that the 
veteran's most disabling condition is her 
characteroligical disorder, diagnosed 
above.  

The Board finds that the October 2001 examination report and 
opinion is highly probative evidence which shows that the 
veteran does not have PTSD.  In this report, the examiners 
indicated that they had reviewed the claims file, and listed 
the veteran's diagnoses.  They specifically ruled out PTSD.  
The Board further points out that its conclusion that the 
veteran does not have PTSD is consistent with a VA mental 
disorders examination report, dated in June 1997, which 
indicates that the examiner determined that the veteran had 
"no specific psychiatric disorder for an Axis I 
determination, depressive features."  In addition, VA 
outpatient treatment reports and summaries, dated between 
1997 and 2000, show that the veteran was diagnosed with 
conditions other than PTSD, to include notations of "bipolar 
disorder, mixed type," anxiety disorder and depression/major 
depressive disorder.  Based on the foregoing, the Board finds 
that the veteran does not have PTSD.  

In reaching this decision, the Board has considered notations 
of "symptomatology indicating post-traumatic stress disorder 
" and "prominent post-traumatic stress disorder symptoms," 
as found in two VA treatment reports, dated in November 1999.  
However, by their terms, these notations indicate less than 
an actual PTSD diagnosis, and the probative value of these 
notations is further weakened by the fact that these reports 
are not shown to have been based on a review of the claims 
file or other detailed and reliable medical histories.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  These notations also lack other 
indicia of reliability, such as being based on psychological 
testing, and to the extent that it may be argued they are 
evidence that the veteran has PTSD, these notations of PTSD 
symptomatology are not supported by the VA outpatient 
treatment reports, which do not contain any notations of PTSD 
and indicate that the veteran was being treated for bipolar 
disorder, mixed type," anxiety disorder and depression/major 
depressive disorder.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied.  


III.  Acquired Psychiatric Disorder

Although her arguments primarily pertain to PTSD, the veteran 
has also argued that she has an acquired psychiatric disorder 
due to her service (as used herein, the term "acquired 
psychiatric disorder" will be used to refer to conditions 
other than PTSD).

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  Initially, the Board 
notes that the medical evidence has been described in Part I, 
supra, of this opinion, and is incorporated herein.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  
Therefore, the Board finds that a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, the VA outpatient 
treatment reports show treatment for anxiety, depression and 
bipolar disorder.  The first post-service evidence of 
treatment for psychiatric symptoms is found in a March 1997 
VA outpatient treatment report, which contains a diagnosis of 
major depression.  This is approximately five years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the VA 
examination reports, dated in June 1997 and October 2001, 
show that the examiners failed to find that the veteran has 
an acquired psychiatric disorder that was related to her 
service.  Of particular note, the October 2001 report 
reflects the opinion of two physicians, and was based on a 
review of the claims file.  In this regard, although the 
veteran was diagnosed with alcohol abuse and dependence in 
the October 2001 VA examination report, to the extent that 
the veteran's alcohol abuse and dependence influences her 
psychiatric capacity, it is not shown to be related to her 
service or a service-connected disorder.  Under the 
circumstances it is considered to be the result of her own 
willful misconduct, and it is not ratable for disability 
purposes.  See 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.301(c)(2) (2001).  Furthermore, although the veteran was 
afforded an Axis II diagnosis of borderline personality 
disorder in the report, personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2001); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that service connection for an 
acquired psychiatric condition must be denied.  In reaching 
this decision, the Board has considered statements from a VA 
social worker, and a VA physician, dated in November 1999.  
These statements appear to link the veteran's psychiatric 
symptoms to her service.  However, the probative value of 
these statements is greatly reduced by the fact that they are 
not shown to have been based on a review of the claims file 
or other detailed medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Board therefore finds that the probative 
value of this evidence is outweighed by the evidence against 
the claim, and that the claim must be denied.  


IV.  Ear Condition

The veteran asserts that she has an ear condition, to include 
otitis and bilateral hearing loss, as a result of her 
service.  She argues that during service she developed 
infections of her ears which damaged her hearing.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they are manifested to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2001).

The veteran was afforded an audiological examination during 
her enlistment.  The audiogram report, dated in September 
1991, revealed audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
0
 LEFT
20
15
15
10
0

Also of note, a 35 decibel loss was noted in the left ear at 
6000 Hertz.

The veteran's relevant service medical history can be 
summarized with reference to a "summary of physical 
findings/history" ("summary") dated in December 1991.  
This report shows treatment for bilateral otitis media with 
sinusitis in October 1991, with a treatment for URI (upper 
respiratory infection) and sinusitis later that month.  In 
November 1991 she was treated for URI, ballous meningitis, 
probable viral illness and barotitis media.  One of the 
November 1991 reports includes a complaint of difficulty 
hearing.  In December 1991, she was treated for URI on one 
occasion.  This report contains the statement, "I deny 
injury or illness at this present time."  This statement was 
signed by the veteran.  In addition to the summary, the Board 
notes that an October 1991 report indicates that the veteran 
was hospitalized with complaints of bilateral ear pain.  The 
discharge diagnoses were resolving bilateral otitis media and 
resolving sinusitis.  

As for the post-service medical evidence, a letter from 
Hector M. Armaiz Perez, M.D., dated in July 1997, shows that 
Dr. Perez states that he treated the veteran for left otalgia 
and fever in August 1992, and that she complained of a series 
of left ear infections and hearing difficulties since her 
service.  Dr. Perez indicated that he subsequently treated 
the veteran on three occasions, with the last visit occurring 
in May 1993.  The diagnostic impression was hearing loss 
secondary to recurrent left otitis media.  Dr. Perez further 
stated that the veteran had a "[P]revious history of 
recurrent left ear infection that began during her training 
at Coast Guard.  Since then there has been apparently 
remnants of middle ear infections due to which hearing loss 
at some degree has developed."  He also stated that, "It 
would be of great assistance to review her medical file at 
Coast Guard since there is a correlation of events with her 
ear condition."  

A VA audio-ear disease examination report, dated in April 
1997, shows that the veteran had hearing loss as defined at 
38 C.F.R. § 3.385.  

A June 1997 VA outpatient treatment report indicates that the 
veteran was to be issued hearing aids.  See also November 
1999 letter from a VA social worker.

A VA audio-ear disease examination report, dated in November 
1998, shows that the veteran complained of bilateral hearing 
loss since 1991.  The report shows that the veteran had 
hearing loss as defined at 38 C.F.R. § 3.385.  

In December 2000, the RO requested a VA expert etiological 
opinion on the veteran's hearing loss.  The RO provided a 
summary of the veteran's medical history, and requested that 
the expert provide an opinion as to:

6a) if chronicity of a bilateral middle 
ear disease is documented during military 
service.

6b) if treatment for bilateral Otitis 
Media, 1 year after separation from 
service, was causally related to the 
condition treated in service?  Was it an 
acute condition independent to the ear 
conditions treated in service?

6c) about the absence of any chronic ear 
disease reported ENT exam dated 6-12-97 
and diagnosis of bilateral hearing loss 
in 4-97.

6d) if sensoryneural [sic] hearing loss 
confirmed on 11-16-99 is etiologically 
related to the ear conditions treated in 
service?  (all emphasis in original).

In an opinion, dated that same month, a VA physician stated 
that he had reviewed the veteran's claims file and discussed 
the case with ENT (ear, nose and throat) and audio examiners.  
The physician stated:

6a - This veteran served for only two 
months.  If she never had ear infections 
prior to enlistment, then the acute 
otitis and myringitis treated in service 
was of too short duration to be 
considered chronic.  The acute ear 
infection was most probably secondary to 
the acute respiratory condition that she 
had.  On enlistment she was found with a 
mild deficit in a high frequency.

6b - Records do not show if she recovered 
completely from the acute ear infection 
in service, so the otitis media treated 
after discharge can not be disassociated  
definitively from the former.  

6c - Exam of 6/12/97 failed to show 
evidence of chronic ear disease and 
presence of sensorineural hearing loss 
which is not the deafness associated with 
middle ear disease.

6d - There was questionable evidence of 
nerve deafness in enlistment exam (35 in 
6000).

The Board finds that the preponderance of the evidence is 
against the claim.  With regard to an ear condition other 
than hearing loss, under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, although the 
veteran was treated by Dr. Perez for recurrent left otitis 
media, it appears that this treatment was between 1992 and 
1993.  There is no competent evidence of an ear condition 
(other than hearing loss) since that time.  See also November 
1999 VA audio examination report (noting a history of 
treatment for left otitis media in 1992).  Of particular 
note, the June 1997 VA audio-ear disease examination report 
shows that the ear examination was normal.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an ear condition (other than hearing loss), and 
that the claim must be denied.  

With regard to hearing loss, the first evidence of hearing 
loss is found in 1997.  This is approximately five years 
after separation from service.  This lengthy period without 
treatment or a diagnosis weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims file does not 
contain competent evidence showing that the veteran had 
hearing loss within one year of separation from service, such 
that presumptive service connection is warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  In this regard, Dr. Perez' report 
indicates that he treated the veteran between 1992 and 1993, 
and he does not assert that hearing loss was manifest during 
this time, but appears to indicate it developed later.  
Finally, the evidence does not warrant the conclusion that 
the veteran's hearing loss is related to her service.  In 
this regard, although Dr. Perez appears to link the veteran's 
hearing loss to recurrent ear infections which began during 
service, his report is not shown to have been based on a 
review of the claims file, or any other detailed and reliable 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In 
contrast, the December 2000 VA opinion shows that the 
physician based his opinion on a review of the claims file, 
and that he discussed the case with ENT and audio examiners.  
The opinion includes a rationalized explanation.  The Board 
finds that the December 2000 opinion is highly probative 
evidence against the claim, and that the preponderance of the 
evidence is against the claim.  Accordingly, the claim must 
be denied.  


IV.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that although the veteran's 
arguments and reported symptoms have been noted, the issues 
in this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis and a nexus to service.  To the extent that the 
veteran's statements may be intended to represent evidence of 
continuity of symptomatology, without more her statements are 
not competent evidence of a nexus between hearing loss and 
his service.  The veteran, untrained in the fields of 
medicine and/or psychiatry, is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for an acquired 
psychiatric disorder, to include PTSD, and an ear condition, 
to include hearing loss, is not warranted.  To that extent, 
the contentions of the veteran to the contrary are 
unsupported by persuasive evidence. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for an ear condition, to include hearing 
loss, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

